UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY MALLOY,

                                  Plaintiff,
                                                                   19-CV-7906 (CM)
                      -against-
                                                          ORDER OF DISMISSAL UNDER
BARRY, Correctional Officer; JOHN DOE(S),                     28 U.S.C. § 1915(g)
Correctional Officer(s),

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated in Mid-State Correctional Facility, brings this action pro

se. Plaintiff also requests to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”). Plaintiff is barred, however, from filing any new action IFP while a prisoner. See Malloy

v. Thompson, No. 06-CV-1510 (N.D.N.Y. Feb. 7, 2007). That order relied on 28 U.S.C.

§ 1915(g), which provides that:

        In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
        more prior occasions, while incarcerated or detained in any facility, brought an
        action or appeal in a court of the United States that was dismissed on the grounds
        that it is frivolous, malicious, or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical injury.

        Although Plaintiff has filed this new action seeking IFP status, his complaint does not

show that Plaintiff is in imminent danger of serious physical injury. 1 Instead, Plaintiff brings

claims that Defendants violated his right to practice his religion. Plaintiff is therefore barred from

filing this action IFP.




        1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
                                           CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court denies Plaintiff’s request to proceed

IFP, and the complaint is dismissed without prejudice under the PLRA’s “three-strikes” rule. See

28 U.S.C. § 1915(g). 2 Plaintiff remains barred from filing any future action IFP while in custody,

unless he is under imminent threat of serious physical injury. 3 Id.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:       October 7, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
         Plaintiff may commence a new action by paying the relevant fees. If Plaintiff does so,
that complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss
any civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                   2
